DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on November 03rd, 2021 has been acknowledged.  By this amendment, claim 1 has been amended, claims 3 and 9 have been cancelled, and claims 18-23 have been newly added.  Accordingly, claims 1, 2, 4-8, and 10-23 are pending in the present application in which claim 1 is in independent form.  Applicant’s amendment to the title has been entered.  Applicant’s amendment had obviated the claim objections indicated in the previous office action.
Claim Objections
Claims 20-22 are objected to because of the following informalities:  
In claim 20, line 3, “the outer side connection terminal” should be --the outer side connection terminal of the first lead frame-- to improve clarity.
In claim 21, lines 3-4, “the outer side connection terminal” should be --the outer side connection terminal of the first lead frame-- to improve clarity.
In claim 21, lines 8-9, “the electronic apparatus” should be --the electronic component apparatus-- for consistency.
In claim 22, line 3, “the outer side connection terminal” should be --the outer side connection terminal of the second lead frame-- to improve clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Pub. 2015/0123252) in view of Sonehara et al. (U.S. Pub. 2019/0157196), both of record.
In re claim 1, Liao discloses an electronic component apparatus comprising; a first lead frame (a lower lead frame 40); a second lead frame (an upper lead frame 40) that is provided on the first lead frame (see paragraph [0040] and figs. 7-8); a first electronic component (a lower electronic component 10) that is provided between the first lead frame and the second lead frame (see paragraph [0039] and figs. 7-8); a connection member 61 (a connection solder ball) that is provided between the first lead frame and the second lead frame (see paragraph [0045] and figs. 7-8); and an insulating resin 70 that is filled between the first lead frame and the second lead frame so as to cover the first electronic component 10 and the connection member 61 (see paragraph [0046] and fig. 8); and the first lead frame (lower lead frame 40) and the second lead frame (upper lead frame 40) are electrically connected to each other by the connection member 61 (a connection solder ball), a first connection portion is provided on the surface of the first lead frame (exposed portion of the first lead frame that the connection member 61 is directly bonded thereto) and a second connection portion is 

    PNG
    media_image1.png
    547
    840
    media_image1.png
    Greyscale

Liao is silent to wherein a first oxide film is provided on a surface of the first lead frame; a second oxide film is provided on a surface of the second lead frame, a first connection portion exposed from the first oxide film is provided on the surface of the first lead frame; a second connection portion exposed from the second oxide film is provided on the surface of the second lead frame; and the first connection portion and the second connection portion are bonded to the connection member.
However, Sonehara discloses in a same field of endeavor, an electronic component apparatus, including, inter-alia, a lead frame 100, an electronic component 

    PNG
    media_image2.png
    380
    772
    media_image2.png
    Greyscale


Although, Sonehara technique is directed to the connection portion that is connecting the lead frame to the electronic component as shown in fig. 1B, however, since Sonehara recognized that the oxide film is capable of preventing the undesirable wetting and spreading of solder at the connection site in the electronic component apparatus (see paragraph [0088]).  Thus, this technique can also be applied to other 
Therefore, based on the teaching of Sonehara, it is respectfully submitted that one of ordinary skill in the art would be motivated to incorporate the teaching of Sonehara into the electronic component apparatus of Liao in order to enable a first oxide film on the surface of the first lead frame and a second oxide film on the surface of the second lead frame in the electronic component apparatus of Liao to be realized such that a first connection portion exposed from the first oxide film is provided on the surface of the first lead frame and a second connection portion exposed from the second oxide film is provided on the surface of the second lead frame and the first connection portion and the second connection portion are bonded to the connection member since Sonehara suggested that doing so would be beneficial in preventing undesirable wetting and spread of solder on the lead frame and furthermore the technique would improve the reliability of the electronic component apparatus (see paragraphs [0088]-[0089] of Sonehara).  Additionally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve Id.
In re claim 2, as applied to claim 1 above, Liao and Sonehara discloses that the connection member 61 have a predetermined thickness (see paragraph [0045] and fig. 7) but are silent to wherein the connection member is formed to be thicker in thickness than the first electronic component.
However, it is respectfully submitted that it would have been obvious to one of skill in the art to optimize the thickness of the of the connection member to be thicker than the thickness of the fist electronic component to provide sufficient clearance between the first electronic component and the second lead frame since the configuration regarding about the shape and size of the connection member was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). Furthermore, note that, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.  Additionally, the thickness of the connection member need to be adjust to accommodate other components such as contact pads and/or solder bumps that are provided for stacking a second electronic component to the first electronic component.
In re claim 5, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein the first oxide film is formed on the surface of the first lead frame so as to surround the first connection portion; and the second oxide film is formed on the 
In re claim 10, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein a third connection portion exposed from the first oxide film is provided on the surface of the first lead frame; and the first electronic component is electrically connected to the third connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara, note that, Sonehara teaches a connection portion is exposed from the oxide film 24 on the lead frame so that the first electronic component 12 is electrically connected to the exposed connection portion of the lead frame.
In re claim 11, as applied to claim 10 above, Liao in combination with Sonehara discloses wherein the first oxide film is formed on the surface of the first lead frame so as to surround the third connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara).
In re claim 12, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein a fourth connection portion exposed from the second oxide film is provided on the surface of the second lead frame; and the first electronic component is electrically connected to the fourth connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara, note that, it would have been obvious to one of ordinary to apply the same technique for exposing the third connection portion from the first oxide film on the first lead frame to expose a fourth connection portion from the second oxide film on the second lead frame.  Note that, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 13, as applied to claim 12 above, Liao in combination with Sonehara discloses wherein the second oxide film is formed on the surface of the second lead frame so as to surround the fourth connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara).
In re claim 14, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein a fifth connection portion exposed from the insulating resin and the second oxide film is provided on an upper face of the second lead frame; and the electronic component apparatus further comprises a second electronic component that is mounted on an upper face of the fifth connection portion to be electrically connected to the fifth connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art to apply the same technique for exposing the first connection portion from the first oxide film on the first lead frame to expose a fifth connection portion from the insulating resin and the second oxide film so that the second electronic component can be mounted thereon.  Note that, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 15, as applied to claim 14 above, Liao in combination with Sonehara discloses wherein the second oxide film is formed on the surface of the second lead frame so as to surround the fifth connection portion (see paragraphs [0047]-[0055] and fig. 1B of Sonehara).
In re claim 16, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein an external electrode 138 exposed from the insulating resin and the first oxide film is provided on a lower face of the first lead frame (see paragraph [0104] and fig. 13B of Sonehara).
In re claim 17, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein the first lead frame and the second lead frame are made of copper or a copper alloy (see paragraph [0048] of Sonehara); and each of the first oxide film and the second oxide film is a film of copper oxide containing a hydroxide (see paragraphs [0051], [0053] of Sonehara).
In re claim 18, as applied to claim 1 above, Liao in combination with Sonehara discloses wherein the first connection portion and the second connection portion are covered by metal layers (see paragraph [0049] and fig. 1B of Sonehara).  Note that, each of the connection portion in Sonehara is covered by metal layer 22.

Although, Liao is silent to wherein a thickness of the inner side connection terminal is less than that of the outer side connection terminal.
However, Sonehara discloses an electronic component apparatus, including, inter-alia, wherein the first lead frame 100 has an inner side connection terminal (inner portion of the lead frame that is directly under the first electronic component 12 and an outer side connection thermal (outer portion of the lead frame that is near the perimeter of the electronic component apparatus), wherein a thickness of the inner side connection terminal is less than that of the outer side connection thermal (see paragraph [0044] and fig. 1B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sonehara into the electronic component apparatus of Liao in order to enable the thickness of the inner side connection terminal to be is less than that KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 20, as applied to claim 19 above, Liao in combination with Sonehara discloses wherein an outer side face of the outer side connection terminal is exposed from an outer side face of the insulating resin 14, and the outer side face of the outer side connection terminal is flush with the outer side face of the insulating resin (see paragraphs [0043]-[0044] and fig. 1B of Sonehara).  Note that, the outermost side face of the outer side connection thermal is flush with the outermost side face of the insulating resin).
Claims 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Pub. 2015/0123252) in view of Sonehara et al. (U.S. Pub. 2019/0157196), as applied to claim 1 above, and further in view of Chi et al. (U.S. Pub. 2011/0285009), all of record.

However, Chi discloses in a same field of endeavor, an electronic component apparatus including, inter-alia, a first lead frame 212 (see paragraph [0051], a second lead frame 236 (see paragraph [0061]), wherein a connection member is provide between the first lead frame and the second lead frame, wherein the connection member has a spacer (the integral extension portion of the lead frame) and a solder (solder paste 240); and the spacer is bonded to the first connection portion and the second connection portion by the solder 240 (see paragraph [0065] and fig. 6).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Chi into the electronic component apparatus of Liao in order to enable wherein the connection member has a spacer and a solder; and the spacer is bonded to the first connection portion and the second connection portion by the solder in the electronic component apparatus of Chi to be formed because in doing so would improve the reliability of the electronic component apparatus (see paragraph [0071] of Chi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve Id.
In re claim 7, as applied to claim 4 above, Liao in combination with Sonehara and Chi discloses wherein the spacer is a metal column (see paragraphs [0071]-[0072] of Chi, note that Chi teaches that he metal column which is the integral extension portion of the lead frame provides a robust structure that is less susceptible to mechanical failure than a structure made with discrete parts (see paragraph [0071] of Chi).
In re claim 8, as applied to claim 7 above, Liao in combination with Sonehara and Chi discloses wherein the solder is provided on each of an upper face and a lower face of the metal column (see paragraph [0250] and figs. 18-22 of Chi, note that, solder are provide on the upper face and the lower face of the metal column).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Pub. 2015/0123252) in view of Sonehara et al. (U.S. Pub. 2019/0157196) and Chi et al. (U.S. Pub. 2011/0285009), as applied to claim 4 above, and further in view of Bayan (U.S. Pub. 2011/0089546), all of record.
In re claim 6, as applied to claim 4 above, Liao, Sonehara, and Chi are silent to wherein the spacer is a core ball; and the solder covers the spacer.
However, Bayan discloses in a same field of endeavor, an electronic component apparatus, including, inter-alia, a first lead frame 520, a second lead frame 510 (see paragraph [0059] and fig. 5A), a connection member that is provide between the first lead frame 520 and the second lead frame 510, wherein the connection member has a spacer 532 and a solder 534, wherein the spacer 532 is a core ball and the solder 534 covers the spacer 532 (see paragraph [0060]).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendment and Arguments
Applicant's arguments filed November 03rd, 2021 have been fully considered but they are not persuasive. 
With respect to independent claim 1, Applicant contends that Liao in combination with Sonehara does not teach or suggest the limitations of a first connection portion 
However, it is respectfully submitted that Applicant’s above argument is not persuasive because Liao discloses that the electronic component apparatus that the first lead frame (lower lead frame 40) and the second lead frame (upper lead frame 40) are electrically connected to each other by the connection member 61 (a connection solder ball), a first connection portion is provided on the surface of the first lead frame (exposed connection portion on the first lead frame) and a second connection portion is provided on the surface of the second lead frame (exposed connection portion on the second lead frame), and the first connection portion and the second connection portion are bonded to the connection member 61 (see paragraph [0045] and figs. 7-8).
Although, Liao is silent to wherein a first oxide film is provided on a surface of the first lead frame; a second oxide film is provided on a surface of the second lead frame, a first connection portion exposed from the first oxide film is provided on the surface of the first lead frame; a second connection portion exposed from the second oxide film is provided on the surface of the second lead frame; and the first connection portion and the second connection portion are bonded to the connection member.
However, Sonehara discloses in a same field of endeavor, an electronic component apparatus, including, inter-alia, a lead frame 100, an electronic component 12 is provided on the lead frame 100 (see paragraph [0037] and fig. 1B), a connection member 13 (a solder bump) is provided on the lead frame 100 (see paragraph [0037] 

    PNG
    media_image3.png
    382
    802
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sonehara into the electronic component apparatus of Liao in 
Applicant further contends that Sonehara may disclose the provision of an oxide film (the oxide film 24) on a lead frame (the lead 11, the base 21), as is asserted in the Office Action, Sonehara only discloses that the lead frame is exposed on the oxide film at a position where the lead frame connects to the first electronic component (the semiconductor element 12) via the plating layer 13 and a solder 13.  However, it is respectfully submitted that Applicant’s reasoning is not persuasive because although Sonehara technique is directed to the connection portion that is connecting the lead frame to the electronic component as shown in fig. 1B, however, since Sonehara 
Therefore, based on the teaching of Sonehara, it is respectfully submitted that one of ordinary skill in the art would be motivated to incorporate the teaching of Sonehara into the electronic component apparatus of Liao in order to enable a first oxide film on the surface of the first lead frame and a second oxide film on the surface of the second lead frame in the electronic component apparatus of Liao to be realized such that a first connection portion exposed from the first oxide film is provided on the surface of the first lead frame and a second connection portion exposed from the second oxide film is provided on the surface of the second lead frame and the first connection portion and the second connection portion are bonded to the connection member since Sonehara suggested that doing so would be beneficial in preventing undesirable wetting and spread of solder on the lead frame and furthermore the technique would improve the reliability of the electronic component apparatus (see paragraphs [0088]-[0089] of Sonehara).  Additionally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
	For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasahara et al.		U.S. Patent 9,698,084	Jul. 4, 2017.
Seki et al.			U.S. Patent 8,304,872	Nov. 6, 2012.
Furuhata et al.		U.S. Patent 6,423,643	Jul. 23, 2002.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892